USCA1 Opinion

	




          March 18, 1994        [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________          No. 93-1825                                              ROBERT A. GILLIN,                                Plaintiff, Appellant,                                          v.                             U.S. DEPARTMENT OF THE ARMY,                                 Defendant, Appellee.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Steven J. McAuliffe, U.S. District Judge]                                              ___________________                                 ___________________                                        Before                                 Breyer, Chief Judge,                                         ___________                         Torruella and Selya, Circuit Judges.                                              ______________                                 ___________________               Robert A. Gillin on brief pro se.               ________________               Peter E.  Papps, United  States Attorney, and  Gretchen Leah               _______________                                _____________          Witt, First Assistant U.S. Attorney, on brief for appellee.          ____                                  __________________                                  __________________                      Per Curiam.  Plaintiff brought a  pro se action for                      __________                        ___ __            declaratory relief  under the  Freedom of Information  Act, 5            U.S.C.   552  ("FOIA"), claiming that the  United States Army            Corps of  Engineers wrongfully denied him access  to a number            of  documents  which  he  asked   to  review  relating  to  a            construction permit issued by the Corps.  The  district court            granted summary judgment  to the defendant on the ground that            plaintiff had failed to raise a substantial issue relating to            the  reasonableness of  the Corps'  search for  the documents            requested.  Although plaintiff insisted that the Corps' files            should  contain  additional  documents,  the  Corps' detailed            affidavits  asserted  that  it  had  produced  all  documents                                                           ___            relating to  the subject permit and explained  the absence of            other  documents.    The  court observed  that  the  crux  of            plaintiff's disagreement with the Corps apparently relates to            his  perception  that the  permit  was  improperly issued,  a            matter not  reviewable  under the  guise of  an FOIA  action.            Reviewing the dismissal de  novo, we agree with the  district                                    __  ____            court's analysis and affirm substantially for the reasons set            forth in  Judge McAuliffe's thorough memorandum  and order of            May 28,  1993.  We  also find no  abuse of discretion  in the            district court's stay of discovery pending the outcome of the            summary judgment motion.                      Affirmed.                      ________                                                                  -2-                                         -3-